MEMO ENDORSED
            Case 1:17-cr-00302-KPF Document 258 Filed 11/10/20 Page 1 of 3


                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT
                                  -    -
                                          OF NEW YORK




 UN ITED STATES or AMERICA,   i

         PLAINTI'?F
          vs.                                CASE NO. 1:17--CR-00302-KPF-2
 MOHPMMAD ABDELELAH
 AL BARBAR A.W I ,
        Oe~cfrJ-l




                         APPOINT PUBl.IC DEF~~;rDER


 Dear Ho norable ~atherine Polk Fail~a,
 I hope this letter finds you well . I am writing to you thj_s lette r

 requesting j_f you could appoint a Put l ic Def e nder to file a Covid-19
 Compassiona t e Rele2se Motion on my behalf with th,~ Court. Tha nk You.


                                         Sincorel ~      ~



                                         Moha mmad Abde lelah ~l Barbar aw i
                                         1 e g. No . 52364 -424


                                         Moshannon Valley Corr. Fae.
                                         555 Geo Dr.
                                         Philipsburg, PA 16866
        Case 1:17-cr-00302-KPF Document 258 Filed 11/10/20 Page 2 of 3




The Court is in receipt of Mr. Al Barbarawi's request for the appointment
of counsel to assist with a compassionate release motion. (Dkt. #257).
The Court observes that Mr. Al Barbarawi was represented by retained
counsel before this Court, and that he has not completed a financial
affidavit substantiating his entitlement to the appointment of counsel
under the Criminal Justice Act. Accordingly, the Court will
provisionally grant the appointment of counsel under these circumstances:

The CJA clerk shall identify a member of the CJA panel with an upcoming
duty day who does not have any conflict in representing Mr. Al Barbarawi.
That attorney will be appointed to represent Mr. Al Barbarawi for the
purpose of assisting him, as appropriate, in the preparation of a
compassionate release motion. This appointment, however, is contingent
on the Court's receiving from Mr. Al Barbarawi a completed financial
affidavit, using the attached form, on or before December 4, 2020.

The Clerk of Court is directed to mail a copy of this endorsement to Mr.
Al Barbarawi at his address of record.


Date:   November 10, 2020           SO ORDERED.
        New York, New York




                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
                               Case 1:17-cr-00302-KPF Document 258 Filed 11/10/20 Page 3 of 3
      SD N Y
      C JA 23                                                         FINANCIAL AFFIDAVIT
    (R ev. 1/12)                        IN SU PPO RT O F REQ U EST FO R ATTO RN EY , EXPERT, O R O TH ER SERVIC ES W ITH O U T PAY M EN T O F FEE

          IN THE UN ITED STA TES                 D ISTRIC T CO U RT             CO U RT O F APPEALS               O TH ER (Specify below)
IN THE C ASE O F                                                                                                                                                       LO CATIO N N U M BER
                                                                           FO R
                                  v.
                                                                           AT



      PERSO N REPRESEN TED (Show your full nam e)                                                               1       D efendant - Adult                            D O CKET N UM BERS
                                                                                                                2       D efendant - Juvenile                M agistrate Judge
                                                                                                                 3      Appellant
                                                                                                                4       Probation Violator                   D istrict C ourt

                                                                                                                5       Supervised Release Violator
                                                                                                                5       H abeas Petitioner                   C ourt of Appeals
      CH ARGE/O FFEN SE (describe if applicable & check boxÿ )                  Felony                         7       2255 Petitioner
                                                                                M isdem eanor                  8       M aterial W itness
                                                                                                                9       O ther (Specify)



                                                            A N SW ER S TO Q U ESTIO N S R EG AR D IN G ABILITY TO PA Y

                                       Are you now em ployed?                   Y es         No        Self-Em ployed

                                       N am e and address of em ployer:

                                            IF YES, how m uch do you                                       IF N O , give m onth and year of last em ploym ent?
                                                   earn per m onth? $                                                  H ow m uch did you earn per m onth? $
                     EM PLO Y-
                     M EN T            If m arried, is your spouse em ployed?                 Y es      No

                                                                                                                               If you are a m inor under age 21,
                                         IF YES, how m uch does your                                                 what is the approxim ate m onthly incom e
                                            spouse earn per m onth? $                                                      of your parent(s) or guardian(s)? $

                                       H ave you received within the past 12 m onths any incom e from a business, profession or other form of self-em ploym ent, or in the
 IN CO M E &                           form of rent paym ents, interest, dividends, retirem ent or annuity paym ents, or other sources?         Y es       No
   A SSETS
                     O TH ER                                                            R EC EIVED                                              SO U R C ES
                     IN C O M E               IF YES, give the am ount       $
                                               received and identify the     $
                                                                sources      $

                     C A SH            D o you have any cash on hand or m oney in savings or checking accounts?           Y es       No      IF YES, total am ount? $


                                       D o you own any real estate, stocks, bonds, notes, autom obiles, or other valuable property (excluding ordinary household furnishings
                                       and clothing)?  Y es  N o
                                                                                          VA LU E                                             D ESC R IPTION
                     PR O P-                    IF YES, give value and       $
                     ER TY                         description for each      $
                                                                             $
                                                                             $

                                                              M ARITAL STATU S                                  List persons you actually support and your relationship to them
                                                               Single                               Total
                           D EPEN D EN TS                      M arried                             N o. of
                                                               W idowed                          D ependents
                                                               Separated or D ivorced
 O BLIG A TIO N S &
      D EBTS                                                                                                                                                                 M O N TH LY
                           D EBTS &                                                 D ESC R IPTIO N                                         TO TA L D EBT                    PA YM EN T
                           M O NTH LY BILLS                                                                                       $                                    $
                           (Rent, utilities, loans,                                                                               $                                    $
                           charge accounts, etc.)                                                                                 $                                    $
                                                                                                                                  $                                    $


I certify under penalty of perjury that the foregoing is true and correct.


                                        SIG N ATURE O F D EFEN DAN T                                                                                           D ate
                                           (O R PERSO N REPRESEN TED )


_______________________ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                          APPROVED                       DENIED
FD/CJA/RET. ATTORNEY                                  (PRINT)

______________________________________________                                                        ___________________________________                                         ___________
ASSISTANT UNITED STATES ATTORNEY (PRINT)                                                              SIGNATURE OF JUDICIAL OFFICER                                               DATE
